Title: From George Washington to the Commissioners for the District of Columbia, 29 July 1795
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Mount Vernon 29th July 1795
          
          The memorial dated the 24th instt and subscribed by Messrs Scott & white, with other papers relating to water lots, and for regulating the buildings on wharves, in the federal City, came duly to hand; as did Doctr Thornton’s letter of the same date, informing me that he had dissented in some respects from his colleagues on these topics; but, that he had not time by that Post, to assign his reasons for doing so.
          By the Post on Monday I recd them. Since which, I have given the whole subject the best consideration the pressure of other dispatches would enable me to do. The result is—to leave the matter where the Maryland Act has placed it; to the decision of the Commissionrs.
          I perceive no material difference in your opinions; nor are any of them wide from mine; which, to avoid detail, may be summed up in a few words, thus—To let the proprietors of the grounds adjacent to the water, do as they please with the Water opposite

to them; under the following restrictions—1st that they shall not injure the navigation by the extension of their wharves; 2dly that they shall not interrupt, by any buildings thereon, any of the Streets, either North or South—or East and west, if it be practicable to avoid it, and 3dly, that they shall be subject to genl, or at least to proper regulations.
          In complying with the first, no difficulty will occur; and if the second can be accomplished without involving inconveniences, and an expence, of which I have not an accurate knowledge neither the health, nor the beauty of the city would be affected even if the Wharves and buildings thereon were to extend to the channel of both waters; which, in time I have no doubt will be the case; for on Commerce, more than to any other cause, the City must depend for its growth and importance. Whatever may be the determination of the Board on these points, the sooner they are announced to the public the better, as an idea has gone forth not favorable, or pleasing to the seekers of Water lots.
          I have no desire myself to alter the appropriation of any of the public sqrs; I only wished that the propriety of their designations might be well considered before they were ultimately fixed. And for the reasons which have been assigned in some of your former letters, strengthned by the report of Mr Dermot, I approve of the Site for the mint. The square, I conceive, is sufficiently large; and the water is essential.
          In a letter recd from the Secretary of State, in answer to one I wrote him from hence, respecting the funds of the city; & a representation to be made thereon to Messrs Morris & Nicholson; he replies thus, in a letter dated the 25th instt. “Morris and Nicholson inform me, that a part of their arrearages will be immediately paid up; and that they have made a provision for furnishing the balance in a short time.” With esteem & regard—I am Gentn Your Obedt Hble Servt
          
            Go: Washington
          
        